                      UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF OKLAHOMA


TERESA L. IRVIN,                                      )
                                                      )
                       Plaintiff,                     )
                                                      )
v.                                                    )       Case No. 18-CV-0131-CVE-FHM
                                                      )
ANDREW M. SAUL,                                       )
Commissioner of Social Security                       )
Administration,                                       )
                                                      )
                       Defendant.                     )


                                     OPINION AND ORDER

        Now before the Court is Plaintiff’s Motion for Attorney Fees pursuant to the Equal Access

to Justice Act (Dkt. # 23). Plaintiff requests $7,676.40 in attorney fees pursuant to the Equal Access

to Justice Act, 28 U.S.C. § 2412(d) (EAJA). Dkt. # 23, at 2. Defendant filed a response in

opposition to plaintiff’s motion for EAJA fees (Dkt. # 24) arguing that his position was substantially

justified.

        On March 7, 2018, plaintiff filed this case seeking judicial review of the decision of the

Commissioner of Social Security Administration (SSA) denying her claim for disability benefits.1

Dkt. # 2. The matter was referred to a magistrate judge for a report and recommendation, and the

magistrate judge recommended that the Court reverse and remand the Commissioner’s decision for

further administrative proceedings. Dkt. # 23. The magistrate judge found that the administrative

law judge (ALJ) wholly failed to consider plaintiff’s subjective complaints of pain and inability to

function and, instead, the ALJ’s written decision used only boilerplate language on these issues.

1
        This case was originally assigned to the Honorable James H. Payne, but the case has since
        been randomly reassigned to the undersigned.
Dkt. # 19, at 3. The magistrate judge stated that the “ALJ’s comments at the hearing evince a

complete lack of understanding by the ALJ about the evaluation of [p]laintiff’s allegations of pain

and other symptoms.” Id. Defendant objected to the report and recommendation (Dkt. # 20). Judge

Payne accepted the magistrate judge’s report and recommendation, and reversed and remanded the

case for further administrative proceedings. Dkt. ## 21, 22.

        Plaintiff has filed a motion seeking attorney fees under the EAJA. Under the EAJA, “a fee

award is required if: (1) plaintiff is a ‘prevailing party’; (2) the position of the United States was not

‘substantially justified’; and (3) there are no special circumstances that make an award of fees

unjust.” Hackett v. Barnhart, 475 F.3d 1166, 1172 (10th Cir. 2007). Defendant does not dispute

that plaintiff is a prevailing party and does not assert that there are any special circumstances that

would make an award of fees unjust in this case. Dkt. # 24. The only dispute here is whether

defendant’s position was substantially justified. Id. Defendant bears the burden of showing that his

position was substantially justified by proving his case “had a reasonable basis in law and in fact.”

Hadden v. Bowen, 851 F.2d 1266, 1267 (10th Cir. 1988); see also Hackett, 475 F.3d at 1172. In

other words, defendant must show his position was “justified to a degree that could satisfy a

reasonable person.” Pierce v. Underwood, 487 U.S. 552, 565 (1988). Defendant’s “position can be

justified even though it is not correct.” Id. at 566 n.2.

        Defendant argues that his position was substantially justified, because the ALJ’s written

decision contains sufficient findings to explain why he discounted plaintiff’s subjective complaints

of pain and inability to work. Dkt. # 24, at 3. Defendant recites the boilerplate language from the

ALJ’s written decision concerning the consideration of plaintiff’s subjective complaints, and he

claims that he was substantially justified in taking the position that the record as a whole supports


                                                    2
the ALJ’s boilerplate finding concerning plaintiff’s credibility. Id. The Court has reviewed the

transcript of the hearing before the ALJ and his written decision, and finds that a reasonable person

would not have taken the litigation position adopted by defendant. At the hearing before the ALJ,

the ALJ told plaintiff that “we don’t give credibility to anything that’s said anymore, its strictly based

on the record,” and this statement clearly implied that he would not consider plaintiff’s subjective

complaints of pain. Dkt. # 11-2, at 75. The ALJ’s written decision simply included boilerplate

language that:

        After careful consideration of the evidence, I find that the claimant’s medically
        determinable impairments could reasonably be expected to produce the above-alleged
        symptoms; however, the claimant’s statements concerning the intensity, persistence
        and limiting effects of these symptoms are not entirely consistent with the medical
        evidence and other evidence in the record for the reasons explained in this decision.
        Accordingly, these statements have been found to affect the claimant’s ability to
        work only to the extent they can reasonably be accepted as consistent with the
        objective medical and other evidence.

Dkt. # 19, at 4. The Tenth Circuit has held that recitation of the boilerplate language does not

constitute sufficient findings concerning a claimant’s credibility. Hardman v. Barnhart, 362 F.3d

676, 679 (10th Cir. 2004). Defendant’s arguments that the ALJ actually considered plaintiff’s

subjective complaints are not supported by the record, and a reasonable person would not have taken

the position adopted by defendant in this case. Accordingly, the Court finds that defendant’s

position was not “justified to a degree that could satisfy a reasonable person,” and plaintiff should

be awarded attorney fees under the EAJA.

        Defendant has not objected to the amount of EAJA fees requested by plaintiff’s counsel. The

Court has reviewed the hours and rate submitted by plaintiff’s counsel and finds that the amount is

reasonable. Further, if plaintiff’s counsel is ultimately awarded attorney fees under 42 U.S.C. §



                                                    3
406(b), counsel must refund to plaintiff the smaller of the EAJA award or the § 406(b) award

pursuant to Weakley v. Bowen, 803 F.2d 575, 580 (10th Cir. 1986).

       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Attorney Fees pursuant to the

Equal Access to Justice Act (Dkt. # 23) is granted, and plaintiff shall be awarded attorney fees in

the amended amount of $7,676.40. A separate judgment is entered herewith.

       DATED this 24th day of January, 2020.




                                                4
